 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 1 of 7 Page ID #:359



 1   AMY E. JACKS (#155681)
 2   LAW OFFICE OF AMY E. JACKS
     315 E. 8th St. #801
 3   Los Angeles, CA 90014
 4   Telephone: (213) 489-9025
     Facsimile: (213) 489-9027
 5   Email: amyejacks@sbcglobal.net
 6
     SHAUN KHOJAYAN (#197690)
 7   LAW OFFICES OF SHAUN KHOJAYAN
 8    & ASSOCIATES, P.L.C.
     515 S. Flower Street, 19th Floor
 9   Los Angeles, CA 90071
10   Telephone: (310) 274-6111
     Facsimile: (310) 274-6211
11   Email: shaun@khojayan.com
12
     Attorneys for Defendant
13   PAUL GARY WALLACE
14
                            UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16

17   UNITED STATES OF AMERICA,                   Case No.: 20-CR-00293-AB-1
18                   Plaintiff,
                                                 REPLY IN SUPPORT OF
19          v.                                   DEFENDANT WALLACE’s
                                                 MOTION TO MODIFY
20   PAUL GARY WALLACE,                          PROTECTIVE ORDER (Doc. 22)
21                   Defendant.                  Date: March 17, 2021
                                                 Time: 10:00 am
22

23

24         Defendant Paul Gary Wallace submits the following Reply in Support of his
25   previously filed Motion to Modify Protective Order.
26

27   Dated: March 2, 2021                  Respectfully submitted,
28


                                             1
 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 2 of 7 Page ID #:360



 1

 2                                        /s/Shaun Khojayan
                                          Shaun Khojayan
 3

 4                                        /s/ Amy E. Jacks
                                          Amy E. Jacks
 5

 6                                        Attorneys for Defendant
                                          PAUL GARY WALLACE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2.
                                                                    20-CR-00293-AB-1
 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 3 of 7 Page ID #:361



 1         In its Opposition to Mr. Wallace’s Motion to Modify the Protective Order
 2   (“Govt Opp”), the government admits that it has designated wide swaths of the
 3   discovery disclosed to date as “Protective Order Discovery” even though these
 4   materials have absolutely nothing to do with witness statements or identifying
 5   information about a witness. Govt Opp at p. 2 lines 5-21. And the government
 6   offers to “de-designate” these materials, removing them from the “Protective Order
 7   Discovery” category subject to the terms of the Protective Order. Govt Opp at p. 2
 8   lines 9-15 and p. 13 lines 1-18. Mr. Wallace welcomes this concession. The
 9   government should be given a short time period to “de-designate” these materials,
10   and re-disclose them in such a way that they are not marked as “Protective Order
11   Discovery,” so that defense counsel can provide them to Mr. Wallace on a hard
12   drive consistent with MDC policies and procedures.
13         Prior to filing its Opposition to Mr. Wallace’s motion, the government had
14   not communicated any offer to “de-designate” previously disclosed discovery
15   materials. In fact, the government rejected Mr. Wallace’s January 6, 2021 request
16   to permit Mr. Wallace to possess the vast majority of investigative documents
17   related to the 2003 Pickett homicide and the 2014 Brown homicide and suggested
18   that defense counsel engage in an untenable and time consuming document by
19
     document negotiation over what could and could not be possessed by Mr. Wallace.
20
     See Exhibit 1, 1/6/2021 email from Jacks to government counsel with government
21
     response and Exhibit 2 email attachment listing discovery materials defense team
22
     wanted to provide to Mr. Wallace.
23
           De-designating discovery materials will solve some, but not all, of the issues
24
     with the Protective Order raised by Mr. Wallace. When it comes to designating
25
     discovery materials as “Protective Order Discovery” the government’s default
26
     position has been to include almost every page and recording in the “Protective
27
     Order Discovery” category, regardless of whether it contains a witness statement or
28
     identifying information about a witness. In fact, at the time of Mr. Wallace’s

                                              1
 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 4 of 7 Page ID #:362



 1   motion, 4571 out of 5700 pages (or 80%) of discovery materials were marked as
 2   protected. This protected category also included statements made not by a witness
 3   but by Mr. Wallace, himself! Thus, the government needs clear and firm guidance
 4   from the Court as to what materials are legitimately designated “Protective Order
 5   Discovery” and what materials should be disclosed without any such protection.
 6         The government has not made any showing as to what good cause exists to
 7   withhold from Mr. Wallace witness statements (whether written or recorded) where
 8   the witness’ name and personal identifying information have been redacted. In fact,
 9   the government seems to argue that these redacted witness statements should be
10   withheld from Mr. Wallace because he will be able to figure out who the witnesses
11   are and what they have said: “Thus, providing defendant access to protective order
12   discovery, even though redacted, will still provide him access to documentation of
13   witnesses’ statements and/or witnesses’ identities.” Govt Opp at p. 3 line 13-16.
14         Mr. Wallace is a defendant in a federal capital case. He is constitutionally
15   entitled to know who the potential witnesses are, what they have said to law
16   enforcement, and to review and discuss that information with his defense team.
17   The protective order was not made to hide the government’s case from Mr.
18   Wallace, rather, the court agreed to enter the Stipulated Protective Order to keep
19
     Mr. Wallace or others from disseminating the “paperwork” (i.e. official law
20
     enforcement reports of their statements) into the community where they could
21
     possibly be used to fuel retaliation for cooperation with law enforcement. If these
22
     redacted witness statements are provided to Mr. Wallace in electronic format, then
23
     they cannot be mailed or otherwise smuggled out of the detention facility and the
24
     “paperwork” issue is eliminated.
25
           The government suggests that if Mr. Wallace were provided these materials
26
     in electronic format then he could somehow create his own “paperwork” by
27
     copying, transmitting, or displaying those statements. Govt Opp at p. 3 line 17-20.
28
     Is the government really suggesting that if Mr. Wallace copied the redacted witness
                                               2.
                                                                           20-CR-00293-AB-1
 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 5 of 7 Page ID #:363



 1   statements in pencil onto paper and then somehow managed to circulate those
 2   handwritten notes in the community, that would be “paperwork,” the equivalent of
 3   official law enforcement reports, which could pose a danger to witnesses? This is
 4   ridiculous. The government’s arguments about “paperwork” related to official
 5   documents that some community members could possibly view as corroboration
 6   that an individual is cooperating with law enforcement. A defendant’s handwritten
 7   notes do not carry the imprimatur of official law enforcement documents. And
 8   government cannot present one example of a situation where handwritten notes
 9   have been used as “paperwork” to validate a potential witness’s cooperation with
10   law enforcement.
11         Equally unsupported by “good cause” is the government’s assertion that a
12   danger could be posed to a witness if Mr. Wallace permitted another inmate to read
13   the electronic copy of the redacted witness statement off a computer screen.
14   Reading a statement of an unidentified individual off a computer screen and then
15   telling someone else about it is not the equivalent of circulating “paperwork”
16   corroborating a specific individual’s cooperation with law enforcement. This is
17   mere gossip or uncorroborated verbal assertion, which in gang culture is
18   insufficient to prove an individual’s cooperation with law enforcement. The
19
     government has not produced any evidence that if information were communicated
20
     in this matter it would present a danger to any witness.
21
           Coincidently, one opinion the government relies on for its “paperwork”
22
     concerns was issued by United States District Court Judge James Browning in
23
     United States v. DeLeon, et. al., CR 15-4268 JB (D.N.M. October 28, 2016). Govt
24
     Opp at p. 14 line 17-20. That case alleged a VICAR prison murder at the Southern
25
     New Mexico Correctional Facility by members of a prison gang, the Sindicato de
26
     Nuevo Mexico (“SNM”). Ms. Jacks was learned counsel for defendant Daniel
27
     Sanchez in that litigation and, what the government omits, is that while Judge
28
     Browning recognized the witness safety issue potentially posed by official law
                                                3.
                                                                          20-CR-00293-AB-1
 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 6 of 7 Page ID #:364



 1   enforcement reports (i.e. “paperwork) circulating in public, he permitted the
 2   defendants to possess computer tablets loaded with electronic copies of the redacted
 3   discovery materials, including recorded witness interviews. Judge Browning’s
 4   balanced solution, similar to that proposed by Mr. Wallace here, protected witness
 5   safety to the extent possible, and honored the defendants’ constitutional rights to
 6   due process, to participate in their defense, and to receive meaningful and effective
 7   assistance of counsel.
 8         The government urges the Court to dismiss Mr. Wallace’s concerns about the
 9   protective order by categorizing Mr. Wallace’s motion as a motion to reconsider.
10   The current order was entered into after a stipulation at the very beginning of the
11   case and before any government discovery, protected or unprotected, was disclosed.
12   The order was authored by the government and adopted without modification by
13   the Court. The order, by its very terms, improperly included defense work product
14   in the definition of “Protective Order Discovery” and put substantial restraints on
15   Mr. Wallace’s ability to communicate with and assist defense counsel inconsistent
16   with this Fifth and Sixth amendment rights.
17         At the time defense counsel agreed to the stipulated order, he had no idea that
18   the government would designate items such as photographs, crime scene diagrams,
19
     property reports, and even Mr. Wallace’s own statements as “Protective Order
20
     Discovery.” Defense counsel did not know the government would use the
21
     protective order to prohibit Mr. Wallace from reviewing over 80% of the discovery
22
     on his own. Defense counsel did not discern that the proposed order overstepped
23
     the government’s authority by purporting to protect materials beyond those
24
     produced in discovery and did not appreciate the substantial interference the order
25
     placed on Mr. Wallace’s ability to assist in his defense and communicate with his
26
     counsel. Nor did defense counsel contemplate a complete shutdown of the MDC to
27
     attorney visiting for a period of three months due to the rampant spread of
28
     coronavirus. Any one of these facts would be sufficient for the Court to justifiably
                                                4.
                                                                           20-CR-00293-AB-1
 Case 2:20-cr-00293-AB Document 56 Filed 03/02/21 Page 7 of 7 Page ID #:365



 1   reconsider its prior ruling and modify the terms of the protective order so as not to
 2   continue to place an unfair burden on Mr. Wallace’s constitutional rights. All the
 3   circumstances, together, present a compelling case for the Court to carefully
 4   consider the parties arguments and make appropriate modifications to the order.
 5

 6   Dated: March 2, 2021                   Respectfully submitted,
 7

 8                                            /s/Shaun Khojayan
                                              Shaun Khojayan
 9

10                                            /s/ Amy E. Jacks
                                              Amy E. Jacks
11

12                                            Attorneys for Defendant
                                              PAUL GARY WALLACE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                5.
                                                                            20-CR-00293-AB-1
